 



Exhibit 10.9.5
Description of the Reinsurance Agreement for 2006 between ACIC and General
Reinsurance Corporation effective January 1, 2006
The Company, on behalf of its subsidiaries American Compensation Insurance
Company (ACIC) and Bloomington Compensation Insurance Company (BCIC), entered
into a reinsurance contract for the fiscal year beginning January 1, 2006. The
following summarizes the significant terms of this reinsurance contract.
LIABILITY OF THE REINSURER
The Reinsurer shall pay to ACIC and BCIC, with respect to Workers’ Compensation
and Employers’ Liability Business, the amount of Net Loss for each Occurrence,
as defined in the contract, in excess of ACIC’s and BCIC’s retention, but not
exceeding the Limits of Liability of the Reinsurer as follows:

          Loss Layer   Reinsurer   Comment
$5,000,000 excess $5,000,000
  General Reinsurance Corporation   Non Minnesota losses  
 
       
$10,000,000 excess
$10,000,000
  General Reinsurance Corporation   Non Minnesota losses. Net loss for any one
employee shall not exceed $10,000,000
 
       
Excess of $20,000,000
      Non Minnesota losses
100% retained by
ACIC

COMMENCEMENT AND TERMINATION
The contract shall apply to new and renewal policies of ACIC and BCIC becoming
effective at and after 12:01 A.M., January 1, 2006, and to policies in force at
12:01 A.M., January 1, 2006, with respect to losses resulting from Occurrences
taking place at or after the aforesaid time and date.
The contract is for one year and automatically expires at 12:01 A.M. on
January 1, 2007. The Reinsurer may also terminate the contract in the event of
significant adverse events at ACIC or BCIC or in the event of a change in
control of ACIC, BCIC or RTW, Inc.
REINSURANCE PREMIUM
ACIC and BCIC agreed to pay the Reinsurer based on subject premiums earned for
each Loss Layer as shown above. These rates are similar to the rates that we
paid in 2005.

 